In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition designating Angelo P. Ferrara as a candidate in a primary election to be held on September 9, 2003, for the nomination of the Independence Party as its candidate for the public office of Town Council Member, Town of North Hempstead, 3rd District, Angelo P. Ferrara appeals from a final order of the Supreme Court, Nassau County (Win-slow, J.), dated August 13, 2003, which granted the petition and invalidated the designating petition.
Ordered that the final order is reversed, for reasons stated in Matter of Berkowitz v Harrington (307 AD2d 1002 [2003] [decided herewith]), on the law, without costs or disbursements, the petition is denied, the proceeding is dismissed, and the Nassau County Board of Elections is directed to place the name of Angelo P. Ferrara on the appropriate ballot. Altman, J.P., Krausman, Goldstein, Cozier and Rivera, JJ., concur.